DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendment filed on 9/26/2019.  Accordingly, Claims 8-20 are pending for consideration on the merits in this Office Action.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/20/2020, 2020, 11/6/2019, 9/26/2019, 3/20/2020, 4/16/2020, 4/28/2020, 6/11/2020, 7/15/2020, 11/30/2020 and 1/29/2021 were filed on or after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract appears to contain the legal phraseology “means”.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Expansion device in at least claim 8;
Liquid separating device in at least claims 8 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
An expansion device appears to be described as an expansion valve in at least 0009 of the specifications;
A liquid separating device appears to be described as a liquid separator as gleaned from the title of the invention and at least 0001 of the specifications.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...the inlet of the compressor unit,” creates and antecedent basis issue.  Please amend to recite - - an inlet of the compressor unit - - for clarity.

Regarding Claim 1, the recitation of “...a maximum allowable opening degree,” renders the claim unclear because it is unclear what is meant by “maximum allowable.”  The disclosure is silent as to what ‘opening degree’ constitutes a “maximum allowable” opening degree. For examination purposes, the limitation has been interpreted as - - opening degree - - for clarity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredslund et al. (US2017/0321941) in view of Taguchi (EP0217605A2).

Regarding Claim 8, Fredslund teaches a method for controlling a vapour compression system [0002; fig 3], the vapour compression system comprising a 
Fredslund does not explicitly teach a liquid level sensor arranged in the liquid separating device, and the steps of: - monitoring a liquid level in the liquid separating device by means of the liquid level sensor, and - in the case that the liquid level in the liquid separating device is above a predefined threshold level, adjusting a control parameter of the vapour compression system in order to decrease a flow rate of liquid refrigerant from the evaporator(s) to the liquid separating device by, for at least some of the evaporator(s), selecting a positive setpoint for a superheat value and/or reducing a maximum allowable opening degree of the expansion device(s), thereby preventing said evaporator(s) from being operated in a flooded state.
However, Taguchi teaches an air conditioner having a compressor unit [10], a heat rejecting heat exchanger [20], an expansion device [21] and an evaporator [22] arranged in a refrigerant path and a liquid separating device [23; 0008; fig 2] having a liquid level sensor [24] arranged in the liquid separating device [0010], and the steps of: - monitoring a liquid level in the liquid separating device by means of the liquid level sensor [0011-0013], and - in the case that the liquid level in the liquid separating device is above a predefined threshold level, adjusting a control parameter of the vapour compression system in order to decrease a flow rate of liquid refrigerant from the evaporator(s) to the liquid separating device by, for at least some of the evaporator(s), selecting a positive setpoint for a superheat value and/or reducing a maximum allowable 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Fredslund to  have a liquid level sensor arranged in the liquid separating device, and the steps of: - monitoring a liquid level in the liquid separating device by means of the liquid level sensor, and - in the case that the liquid level in the liquid separating device is above a predefined threshold level, adjusting a control parameter of the vapour compression system in order to decrease a flow rate of liquid refrigerant from the evaporator(s) to the liquid separating device by, for at least some of the evaporator(s), selecting a positive setpoint for a superheat value and/or reducing a maximum allowable opening degree of the expansion device(s), thereby preventing said evaporator(s) from being operated in a flooded state in view of the teachings of Taguchi in order to ensure stable operation of the system.

Regarding Claim 9, Fredslund, as modified, teaches the invention of Claim 8 above and teaches wherein the step of adjusting a control parameter further comprises adjusting a control parameter of the vapour compression system in order to increase a flow rate of refrigerant from the liquid separating device to the secondary inlet of the ejector [As modified above, see the rejection of Claim 8 above where reducing an opening degree of the expansion valve necessarily adjusts a control parameter of the vapour compression system].

Regarding Claims 10, 11 and 15, Fredslund, as modified, teaches the invention above and Fredslund teaches wherein the step of adjusting a control parameter [at least a pressure and/or temperature] of the vapour compression system comprises reducing a pressure prevailing inside the receiver [0087; where a pressure of the receiver is adjusted and where the limitations are claimed in the alternative].

Regarding Claims 12 and 16, Fredslund, as modified, teaches the invention above and Fredslund teaches adjusting a control parameter of the vapour compression system by increasing a pressure of refrigerant leaving the heat rejecting heat exchanger and entering the primary inlet of the ejector [0091; 0091].

Regarding Claims 13, 17 and 18, Fredslund, as modified, teaches the invention above and Fredslund teaches adjusting a control parameter of the vapour compression system by decreasing a pressure prevailing in the suction line of the vapour compression system [0092].

Claims 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredslund et al. (US2017/0321941) and Taguchi (EP0217605A2) as applied to claim 1 above, and further in view of Nishijima et al. (US2004/0255612).

Regarding Claims 14, 19 and 20, Fredslund, as modified, teaches the invention above but does not teach adjusting a control parameter of the vapour compression system by increasing a temperature of refrigerant leaving the heat rejecting heat exchanger and entering the primary inlet of the ejector.
However, Nishijima teaches a vapor compression refrigerator having a compressor [10], condenser [20], condenser fan [21] and ejector [40; 0030-0032; fig 1] 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Fredslund to have adjusting a control parameter of the vapour compression system by increasing a temperature of refrigerant leaving the heat rejecting heat exchanger and entering the primary inlet of the ejector in view of the teachings of Nishijima in order to improve the COP if the system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763